Exhibit 10.6

RAM REINSURANCE COMPANY LTD. AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT PLAN

ARTICLE I

INTRODUCTION

     This Plan has been established to provide deferred Compensation and
retirement benefits to key Employees of the Company.

ARTICLE II

DEFINITIONS

     As used in the Plan the following terms shall be defined by the meanings
set forth below.

     “ACCOUNT” means an individual bookkeeping account established for each
Participant to record the contributions made thereto under the Plan and the
investment gains and losses thereof.

     “BENEFICIARY” means the person(s) designated by the Participant in writing
on the form provided to the Committee to receive any survivor benefit payable
under the Plan. In the absence of an effective designation, or if no named
beneficiary shall survive the Participant, the beneficiary shall be the
Participant’s Spouse, if surviving, or if there is no surviving Spouse, the
Participant’s issue, per stirpes, or if there are no surviving issue, the
Participant’s estate.

     “BOARD” means the Board of Directors of the Company.

     “COMMITTEE” means the Compensation Committee of the Board.

     “COMPANY” means RAM Reinsurance Company Ltd..

     “COMPENSATION” means the sum of the Company paid (i) base salary earned
(exclusive of any amounts identified as cost of living allowances) by the
Participant during the calendar year, (ii) any guaranteed cash bonuses accrued
by Participants during the calendar year and, (iii) any non-guaranteed cash
bonuses paid to Participants during the calendar year.

     “DISABILITY” means (i) total disability as defined in the long-term
disability benefit plan of the Company, as in effect from time to time or (ii)
if there is no such plan at the applicable time, physical and or mental
incapacity as determined solely by the Committee. Notwithstanding the foregoing,
no circumstances or condition shall constitute a Disability to the extent that,
if it were, a 20% tax would be imposed under Section 409A of the Code; provided
that, in such a case, the event or condition shall continue to constitute a
Disability to the maximum extent possible (e.g., if applicable, in respect of
vesting without an acceleration of distribution) without causing the imposition
of such 20% tax.

     “EFFECTIVE DATE” means July 1, 2000, or the date of commencement of
employment with the Company by the Participant if that commencement date is
subsequent to July 1, 2000.

     “EMPLOYEE” means an employee of the Company.

     “EMPLOYER” means the Company and any corporation or other entity (or any
division or unit thereof) (collectively or individually, as the context may
indicate) which is designated, by appropriate action of the Board, as a
participating Employer under the Plan and which adopts the Plan by appropriate

--------------------------------------------------------------------------------



action of its board of directors or other governing body, as applicable. As to
any Participant, at any time of reference, “Employer” means his employer.

     “PARTICIPANT” means an Employee designated by the Committee as a
Participant in the Plan. An individual will be deemed to be a Participant for as
long as he has an Account.

     “PLAN” means this RAM Reinsurance Company Ltd. Supplemental Retirement
Plan.

     “PLAN YEAR” means the fiscal year of the Company.

     “RETIREMENT” means retirement from employment as an Employee at or after
the age of 65 or, with the consent of the Committee prior to age 65 but at or
after age 55.

     “SPOUSE” means the person to whom the Participant was legally married on
the date of the Participant’s death.

     “UNFORESEEABLE EMERGENCY” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, Beneficiary or a dependant (as defined in Section 152(a)
of the Code) of the Participant, loss of the Participant’s property due to a
casualty, or a similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.

ARTICLE III

PARTICIPATION

      3.1 Eligibility. Every U.S. citizen Employee who works more than 35 hours
per week and earns Compensation greater than the limitation in effect for such
Plan Year pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986,
as amended, may participate in the Plan for such Plan year.

ARTICLE IV

FUNDING

     4.1 Status of Participants. The rights of a Participant or Beneficiary to
benefits under this Plan shall be solely those of an unsecured creditor of the
Participant’s Employer.

     4.2 Employee Contributions. Subject to the approval of the Committee and
the requirements of applicable law (including, without limitation, the
requirements of Section 409A of the Code), a Participant may elect to defer some
or all of his Compensation, provided that such election is made no later than
the close of the Participant’s taxable year proceeding the year in which the
Compensation is earned. Deferrals shall be made by means of payroll deduction
and the amounts so deducted shall be credited to the Participant’s Account(s) in
accordance with his or her payment election form.

     4.3 Employer Contributions. For each Plan Year commencing on or after the
Effective Date but prior to January 1, 2008, the Employer will contribute to the
Account of each Participant employed thereby during the Plan Year an amount
equal to 10% of the Compensation of such Participant, less any other Employer
contributions made into any other retirement plan of the Company for such Plan
Year on behalf of such Participant. These contributions shall be deposited to
each Participant’s Account on a monthly basis in arrears with the first such
payment being made on July 31, 2000.

- 2 -

--------------------------------------------------------------------------------



ARTICLE V

ACCOUNTS

     5.1 Investing. A Participant may elect to have his Account invested among
the investment options offered under the Plan from time to time. The balance to
the credit of each Account will increase or decrease depending on the investment
results so obtained. The investment elections made by a Participant shall be in
accordance with the procedures and limitations of the Plan.

ARTICLE VI

VESTING

     6.1 Employer Contribution Percentages. A Participant will become fully
vested in the portion of his Account attributable to the contributions made by
his Employer hereunder and the investment earnings or losses thereon after 12
months from the date of his commencement of employment with his Employer. Should
an Employee’s employment with his Employer be terminated for any reason other
than death or Disability prior to completion of the aforementioned 12-month
service requirement, such Employee will not be entitled to any benefit under
this Plan.

     6.2 Employee Contribution Percentages. A Participant is always 100% vested
in the portion of his Account attributable to his own contributions and the
investment earnings or losses thereon.

ARTICLE VII

DISTRIBUTIONS

     7.1 The Participant’s Account shall be distributed in accordance with his
or her election as set forth in the Participant’s enrollment form and/or
Deferral Agreement, as may be amended (to the extent permitted) without
incurring a 20% additional tax under Section 409A of the Code. In no event shall
the amount distributed exceed the amount of the Account balance as of the date
of distribution.

     7.2 Death/Disability. Upon the occurrence of a Participant’s death or
Disability, his entire Account shall become 100% vested and the balance to the
credit thereof will be paid to the Participant or his Beneficiary(s), as
applicable, in a single sum payment as soon as reasonably practicable
thereafter, but in no event later than the end of the taxable year in which the
Participant’s death or Disability occurs or within 90 days following the date of
death or Disability.

     7.3 Unforeseeable Emergency. In the event that a Participant experiences an
Unforeseeable Emergency, at the sole discretion of the Committee, all or a
portion of the vested Account balance thereof may be paid to the Participant to
the extent reasonably necessary to satisfy the Participant’s emergency need.
Such payment will be made as soon as reasonably practicable after the
application for emergency relief is sought, but in no event later than the end
of the taxable year in which the Unforeseeable Emergency occurs or within 90
days following the date of the Unforeseeable Emergency.

     7.4 Six-Month Delay. With respect to any payment or distribution that is
subject to Section 409A of the Code, and with respect to which a payment or
distribution is to be made upon a termination of service, if the Participant is
determined by the Company to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly
traded on an established securities market or otherwise, such payment or
distribution may not be made before the date

- 3 -

--------------------------------------------------------------------------------



which is six months after the date of termination of service (to the extent
required under Section 409A of the Code).

ARTICLE VIII

ADMINISTRATION

     8.1 Committee. The Plan will be administered by the Committee. The
Committee will have full and complete authority, in its sole and absolute
discretion, (i) to exercise all of the powers granted to it under the Plan, (ii)
to construe, interpret and implement the Plan, and any other related documents,
(iii) to prescribe, amend and rescind rules relating to the Plan, (iv) to make
determinations necessary or advisable in administering the Plan, (v) to make all
decisions regarding financial hardship withdrawals under Section 7.2, and (vi)
to correct any defect, supply any omission and reconcile any inconsistency in
the Plan. Notwithstanding any other provision of the Plan, the Committee shall
administer the Plan, and exercise authority and discretion under the Plan, to
satisfy the requirements of Section 409A of the Code or any exemption thereto.

     8.2 Retention of Experts. The Committee may retain such accountants,
counsel and other experts as the Committee deems necessary or desirable in
connection with the administration of the Plan, the reasonable fees and expenses
of which shall be paid by the Company.

     8.3 Payments. The Company will pay all reasonable expenses incurred in
administering the Plan, including but not limited to, the payment of fees
incurred pursuant to Section 8.2.

ARTICLE IX

AMENDMENT AND TERMINATION

     9.1 Amendments. The Board may at any time amend the Plan (in compliance
with Section 409A of the Code), provided that no amendment may decrease any
Participant’s or Beneficiary’s Account balance as of the time immediately prior
to the adoption of such amendment or its effective date, whichever is later, or
defer or delay payments to any Participant or Beneficiary without the express
written consent thereto by such Participant or Beneficiary. Written notice of
any amendments will be given to each Participant.

     9.2 Termination. The Board may terminate the Plan at any time in its sole
discretion provided, however, that (a) the termination of the Plan shall not
result in any decrease of a Participant’s or Beneficiary’s Account balance as of
the time immediately prior to such termination, (b) all of the Participants’ and
Beneficiaries’ Accounts shall become 100% vested as of such termination, (c) all
of the Participants’ and Beneficiaries’ Accounts shall be fully distributed to
the Participants or Beneficiaries, as applicable, as soon as reasonably
practicable thereafter and (d) such termination is administered in compliance
with Section 409A of the Code, as applicable, and in particular Section 1.409A
-3(j)(4)(ix) of the Code.

ARTICLE X

MISCELLANEOUS

     10.1 Compliance with Section 409A. To the extent applicable, it is intended
that this Plan comply with the requirements of Section 409A of the Code, and any
related regulations or other guidance

- 4 -

--------------------------------------------------------------------------------



promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service.

     10.2 Right to Employment. Nothing contained within this Plan guarantees a
Participant employment with the Company or any Employer, nor does the Plan limit
the right of the Company or any Employer to terminate a Participant’s employment
therewith.

     10.3 Gender and Number. In interpreting the Plan, the masculine gender will
include the feminine and the singular will include the plural unless the text
indicates otherwise.

     10.4 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law.


 

Signed for on behalf of the Committee by:         /s/ Conrad P. Voldstad   Date:
November 11, 2008 Conrad P. Voldstad     Chairman of the Compensation Committee
   


- 5 -

--------------------------------------------------------------------------------